DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor-to-file provisions of the AIA .

Status
1.	Claims 1-25 as filed on 27 March 2018 were examined and rejected in an Office action mailed on 26 December 2019.  Applicant responded on 19 June 2020, cancelling claims 8-11.  Claims 1-7 and 12-25 were examined and rejected in an Office action mailed on 25 September 2020.  Applicant filed an RCE on 24 March 2021, cancelling claim 12.  Claims 1-7 and 13-25 were examined and rejected in an Office action mailed on 30 August 2021.  Applicant responded on 10 November 2021 cancelling claims 5-6,18 and 24-25.  Claims 1-4, 7, 13-17 and 19-23 were examined and rejected in an Office action mailed on 4 March 2022.  
The Detailed Action portion of that Office action experienced severe formatting problems.  The undersigned has never seen anything like this before.  
Applicant responded on 25 May 2022
claims 1-4, 7, 13-17 and 19-23 are examined herein.

Examiner’s Notes & Claim Interpretation
2.	Citations to Applicant’s specification are abbreviated herein “Spec.”

Claim 1 recites “introducing into at least one plant cell a guide RNA/Cas endonuclease complex coated onto or combined with a particle delivery matrix.”  
The undersigned believes that Applicant intended this to mean that the guide RNA and Cas protein were synthesized outside the cell before introduction.  On the other hand, another reasonable interpretation is that a plasmid encoding both the guide RNA(s) and the Cas9 protein is introduced.  


Status of Objections and Rejections
4.	The rejection of claims 24-25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement regarding new matter is withdrawn since the claims were not pending.  The rejection on pages 3-4 of the prior Office  appears to be one of those capture-of-draft errors discussed supra.

Thus the only rejection pending at the start of the examination process was under 35 USC 103.


35 USC § 112(b)-Based Claim Rejections 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-4, 7, 13-17 and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This is a new rejection.
Claim 1 recites the limitation “to all of the plant cells” in line 9.  First, “the plant cells” lacks an antecedent basis because there is only prior mention to one plant cell.  Second, taken at face value, it requires a selective agent to all the plant cells in the country or the world.  Which is obviously not Applicant’s intention.  But which subset of plant cells is intended is indefinite.
Claims 2 and 3 use CRISPR to change the genome of a plant cell.  It is rejected because both  prohibit the change being to a disrupted selective marker gene so that this gene can subsequently produce a protein that can be selected e.g. an herbicide resistance gene.  See, e.g. p. 26.  But then claim 2 and claim 3 require selection on the basis of the expression of the marker protein.  Claims 2-3 are therefore internally contradictory.  In both, the antecedent basis of “the selectable marker gene” at the end is indefinite.
Dependent claims are included in this rejection because non provide limitations obviating this rejection.

35 USC § 112(d)-Based Claim Rejections - 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

6.	Claim 7 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
This is a new rejection.
Claim 7 adds a donor DNA but claim 1 forbids a donor DNA (lines 2-3)
[ 2 ].  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
§ 103. Conditions for patentability; non-obvious subject matter
A patent for a claimed invention may not be obtained, . . . . if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-4 and 21-23  are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (2015) Nat Biotech 33(11):1162-64 in view of Townsend et al. (2009) Nature 459:442-45.
Applicant traverses the rejection in the paper filed 25 May 2022.  Applicant’s arguments have been fully considered but are not persuasive.
Claim 1 is drawn to a method for modifying a plant cell’s genome precisely using CRISPR.  A DNA template cannot be used.  This change cannot restore function to a selectable market gene.
A selective agent is applied “all plant cells” where the limitation forms the basis of a rejection under 35 USC 112(b) supra.
The first plant cell is selected on the basis of an endogenous gene that was explicitly not modified by a polynucleotide repair template but that template was explicitly prohibited earlier in the claim.
Claim 1 recites “introducing into at least one plant cell a guide RNA/Cas endonuclease complex coated onto or combined with a particle delivery matrix.”  
The undersigned believes that Applicant intended this to mean that the guide RNA and Cas protein were synthesized outside the cell before introduction.  
Woo et al. teaches transfection of “preassembled complexes of purified Cas9 protein and guide RNA into plant protoplasts” followed by regeneration of plants and determining the percentage of successful targeted mutagenesis.  Woo et al., abstract.  
Woo et al. also teaches that CRISPR techniques are rapidly superseding ZFNs and TALENs.   Id., p. 1162.
Claim 2 is an independent claim which also uses CRISPR to change the genome of a plant cell.  It prohibits a change to restore function to a selectable marker gene and uses the expression of that gene to select plant cells.  The claim is rejected under 35 USC 112(b).  Claim 3 is another independent claim which is similar to claim 2 but also has a callus step.
In any case, Woo et al. teaches selection by sequencing the genome.  Woo et al., p. 1163.  
Additionally, Townsend et al. teaches using ZFNs to target the endogenous ALS gene to create herbicide resistant plants and then use the herbicide to select the mutants.  Townsend et al., pp. 442 & 444.  
In view of the above, it would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the teachings of Woo et al. and Townsend et al. to arrive at the method claimed in claims 1-4.  Given the level of skill in the art as of the effective filing date of the claimed invention one of ordinary skill in the art would have had a reasonable expectation of success.  
Woo et al. teaches obtaining callus tissue after introducing the RNPs (p. 1163btm.).
Therefore claims 1-3 are obvious.
Woo et al. teaches Arabidopsis, a dicot, ( Id.) and thus claims 21-22 are obvious.
Woo et al. teaches regenerating plants (Fig. 2C) and thus claim 23 is obvious.
Woo et al. teaches indels and points out that such changes are indistinguishable from ones introduced by natural processes (p. 1162).  Therefore claim 4 is obvious.


8.	Claims 7 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (2015) Nat Biotech 33(11):1162-64 in view of Townsend et al. (2009) Nature 459:442-45 in further view of Kim et al., WO 2014/065596 A1, published 1 May 2014 (“Toolgen”).
Applicant’s arguments as they apply to the current rejection have been fully considered but are not persuasive.
As seen above, claim 1 is obvious in view of Woo et al. and Townsend et al.  Neither reference teaches using a donor DNA.  Toolgen, however, teaches using a donor DNA in conjunction with CRISPR techniques.  Toolgen, Fig. 19.  Therefore claim 7 is obvious.
In paragraph 0217, Toolgen teaches 
In the present invention, a Cas protein-encoding nucleic acid or Cas protein and a guide RNA or DNA that encodes the guide RNA may be transferred into a cell by various methods known in the art, such as microinjection, electroporation, DEAE-dextran treatment, lipofection, nanoparticle-mediated transfection, protein transduction domain mediated transduction, virus-mediated gene delivery, and PEG-mediated transfection in protoplast, and so on, but are not limited thereto.  Also, a Cas protein encoding nucleic acid or Cas protein and a guide RNA may be transferred into an organism by various method known in the art to administer a gene or a protein such as injection.  A Cas protein-encoding nucleic acid or Cas protein may be transferred into a cell in the form of complex with a guide RNA, or separately.  Cas protein fused to a protein transduction domain such as Tat can also be delivered efficiently into cells.

Both DNA and RNA that encodes a Cas endonuclease falls with the scope of this teaching.  Therefore claims 13-17 are obvious.


9.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (2015) Nat Biotech 33(11):1162-64 and Townsend et al. (2009) Nature 459:442-45 as evidenced by the teachings of Abdullah et al. (1986) Nat Biotech 4:1087-90.
Applicant’s arguments as they apply to the current rejection have been fully considered but are not persuasive.
As seen above, claim 1 is obvious over Woo et al and Townsend et al. where Woo et al. teaches working with plant protoplasts.  Woo et al. does not refer to a protoplast as a “somatic embryo.”  Also, Applicant does not define the term "somatic embryo" in the specification but it is reasonable to interpret the limitation as meaning a somatic cell that can undergo somatic embryogenesis to form a plant.  Abdullah et al. teaches that protoplasts can be used (e.g. abstract).  Thus claim 19 is obvious.


10.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Woo et al. (2015) Nat Biotech 33(11):1162-64 and Townsend et al. (2009) Nature 459:442-45 in view of Martin-Ortigosa & Wang (2014) Transgen Res 23:743-56; Kanchiswamy et al. (2015) Trends Biotech 33(9):489-91; and Sanford & Allen, US Patent No. 5,036,006.  
Applicant’s arguments as they apply to the current rejection have been fully considered but are not persuasive.
Applicant’s arguments as they apply to the current rejection have been fully considered but are not persuasive.
As seen above, claim 1 is obvious over Woo et al. and Townsend et al.  Woo et al. also teaches working with plant protoplasts.  However, working with different cell types is well known in the plant art.  
Kanchiswamy et al. teaches that RNPs consisting of a guide RNA and purified Cas9 protein can be combined to form an RNP and then delivered to plant cells.  Kanchiswamy et al., p. 490 (Fig. 1) & p. 489 (2nd col, only full paragraph).  
Martin-Ortigosa & Wang teaches air-drying proteins onto gold particles together with plasmids.  Martin-Ortigosa & Wang, p. 748.  Martin-Ortigosa & Wang teaches bombarding plant tissues using biolistics techniques.   Id.  When onion epidermis was bombarded, protein activity was observed.   Id.  Further, when Martin-Ortigosa & Wang bombarded plant tissue with both proteins and plasmids, activity from the protein and expression from the plasmid were observed.   Id., p. 751.  Therefore Martin-Ortigosa & Wang teaches coating microparticles with both proteins and nucleic acid molecules and then bombarding plant tissue including embryonic scutellum cells.   Id., p. 748.
Sanford & Allen teaches microparticle bombardment using RNA and measures expression.  Sanford & Allen, col. 15-16.
Kanchiswamy et al. does not provide a working example.  Woo et al. does not teach using microparticles.  Martin-Ortigosa & Wang does not teach combining CRISPR and guide RNAs onto particles.  Sanford does not teach microparticle bombardment with proteins, only DNA and RNA.  The above references, however, do teach that it was known in to art how to successfully add (a) proteins, (b) nucleic acids, (c) combinations of proteins and nucleic acids, and (d) RNA as a nucleic acid then use  microprojectile bombardment to transform cells where activity was subsequently demonstrated.
Given the guidance of Woo et al. together with the teachings of Martin-Ortigosa & Wang; Sanford & Allen; and Kanchiswamy et al., it would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to combine the above teachings so that the Cas9 protein and guide RNA are added to microparticles and used in microprojectile bombardment protocols to transform embryonic scutellum cells.  Therefore claim 20 is obvious.
.	

Applicant’s Argument and Response Thereto
Applicant argues that Woo et al. does not teach a second plant cell.  Response, p. 5, para. 3.  Applicant also argues that Woo et al. does not teach modifying a non-selectable marker.   Id.
In response, there is no mention of a second plant cell in claim 1.  Applicant’s argument is based on a limitation that is not present in the claim and the argument is somewhat part of the indefiniteness of the claim.
Applicant also argues that Woo et al. does not target a selectable marker.   Id.
Applicant fails to provide any citation to Woo et al. where it is established that Woo et al. targets a selectable marker.
Woo et al. in fact is not targeting a selectable marker gene, Woo et al. is targeting the BRASSINOSTEROID_INSENSITIVE 2 gene.  Woo et al., p. 1163.
Turning to the specification, Applicant provides extensive discussion of selectable markers.  The description begins on page 25.  It mentions a “selective agent” such as an herbicide.   Id.  It includes visual markers such as RFP.  Id., p. 26.  Applicant returns to herbicide selection.   Id., pp. 26-27.  
Applicant their argument concludes by stating that “the methods of the present disclosure can be used without the use of a selectable marker and with no application of a selective agent.”   Id., p. 28, 1st para.
Woo et al. selects cells with modified genes by sequencing the genes.  E.g. Woo et al., p. 1163.  No selective agent is applied.
Therefore Applicant’s arguments fail to persuade 


Conclusion
11.	No claim is allowed.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805. The examiner can normally be reached Monday - Friday, 0800 to 1830 Mtn.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL T BOGGS/            Examiner, Art Unit 1663